Hall, J.
This appeal is by certain of the assignor’s creditors from the judgment of the circuit court overruling certain exceptions made by them to the report of the assignee and approving said report. The appellants’ abstract of the record sets out the exceptions made to the assignee’s report. The exceptions are as follows : “ In the matter of the assignment of Redding Bros.
“Now come the attorneys of John Y. Far well, Tootle, Hanna & Company, and other creditors, and ask the court to correct the settlement of the assignee, herewith filed, and direct said assignee to distribute the money of said estate pro rata among the creditors, for the reason that he takes credit for the payment of one thousand and twenty-eight dollars to one Kellogg as a preferred creditor, when the deed of assignment does *428not make a preference and where there was no preference under the law.”
As to the assignee’s report the said abstract contains only the following statement:
‘£ At the October term of the Chariton county circuit court the assignee presented his final exhibits in said estate, in which, after payment of all expenses, he showed that there had been left a balance of $1,634.65 in his hands, and of which he had applied enough to fully satisfy the said Kellogg judgments, which left only $606.75 to be distributed among the remaining creditors, which sum would pay only a small per cent, of their claims, which report was continued until the following April term to hear any exceptions that might be filed.” The abstract of the record contains no part of the assignee’s report itself.
The appellants’ abstract of the record, under rule fifteen of this court, should have set forth so much of the record as was necessary to a full understanding of the question presented to us for determination. This rule is imperative and should have been obeyed. Under it the appellants were required to set forth in their abstract of the record that part of the report itself, in Tiaec verba, to which their exceptions were made, so that we might see whether the report was open in fact to the objections made to it. The statement made by the appellants as to what the report was does not comply with the rule, because the abstract of the record is intended to take the place of the record, and must be, not a statement cf what the record is, but an abridgment of the record. Goodson v. Railroad, 23 Mo. App. 81; Foster v. Trimble, 18 Mo. App. 394; Hansmann v. Hope, 20 Mo. App. 193; Coy v. Robinson, 20 Mo. App. 462; Hyatt v. Wolfe, 22 Mo. App. 192.
For’ this reason we must hold, that the appellants have not filed an abstract of the record as required by rule fifteen, and in accordance with rule eighteen, imposing the penalty for a failure to comply with rule fifteen, the appeal must be dismissed. It is so ordered.
All concur.